DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6, 7 and 21-40 are pending, claims 5 and 8-20 having been cancelled and claims 35-40 having been newly added.  Applicant's response filed November 11, 2021 is acknowledged.

Claim Objections
The objection to claim 30 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 28-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to claim 28.
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based on Applicant’s cancellation of the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “begin a subsequent process on the second substrate in the substrate processing chamber at a vacuum pressure above 8 Torr and temperature above 600 degrees Celsius” and “wherein the processing region is controlled to maintain vacuum pressure above 8 Torr … for the duration of the first process on the first substrate.”  Support could not be located for said recitations.  From the originally filed Specification, the first process and the subsequent process are both performed at a pressure below 8 Torr (see, e.g., Fig. 4B, ref.#470, 471, 477, 478).  Applicant is requested to indicate with particularity where support for said recitations can be found in the originally filed Specification.
Claims 2-7, 35 and 36 are rejected for depending on rejected claim 1.
Claims 37-40 recite “the vacuum is maintained at a pressure between 10 Torr and [100 Torr or 500 Torr] for the duration of the first process on the first substrate, the in-situ chamber clean process, the purge process, the transfer of the second substrate and the subsequent process on the second substrate.” Support could not be located for said recitations.  From the originally filed Specification, the first process and the subsequent process are both performed at a pressure below 8 Torr (see, e.g., Fig. 4B, ref.#470, 471, 477, 478).  Applicant is requested to indicate with particularity where support for said recitations can be found in the originally filed Specification.
Applicant’s arguments regarding alleged support is not persuasive.  Applicant cites to paragraph [0058] as allegedly disclosing a process pressure PP at a pressure of 10 Torr.  The paragraph to which Applicant cites is directed to a different method than the one being claimed.  Paragraph [0058] is directed to a method of taking a preventative corrective action during different stages of a chamber’s 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 24 and 25 recite that the region is controlled to “a pressure of 10 Torr or greater” in claim 24 and “a pressure of 8 Torr or greater” in claim 25; however, claim 21 (upon which claims 24 and 25 depend) recite that the pressure is a “vacuum pressure” and since claims 24 and 25 to not require a vacuum pressure, said claims do not include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7 and 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0180913 to Arena et al. in view of U.S. Patent App. Pub. No. 2010/0273291 to Kryliouk et al., U.S. Patent App. Pub. No. 2005/0112901 to Ji et al. and U.S. Patent App. Pub. No. 2012/0000490 to Chung et al.
As to claim 1, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process on a first substrate within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046], [0062] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber clean process comprises: maintaining the substrate support temperature at a clean process that is above 600°C (see Arena paragraphs [0036], [0063] and [0066] where cleaning can be in the range of 1000-1,150°C); performing a chamber clean process using a cleaning gas wherein the cleaning gas reacts with a residue disposed on a surface of a chamber component disposed within the substrate processing chamber to remove the residue therefrom; and transfer a second substrate into the processing chamber and beginning a subsequent process on the second substrate (see Arena paragraphs [0062]-[0063], [0066] and [0068]-[0069] and [0071]).  Furthermore, Arena discloses that the temperature can be maintained above 600 degrees Celsius from the first process, the cleaning process and the subsequent process (read as “transfer a second substrate into the processing chamber while maintaining a temperature above 600 degrees Celsius” and “the processing region is controlled to a temperature above 600 degrees Celsius for the duration of the first process on the first substrate, the in-situ chamber clean process, the transfer of the second substrate and the subsequent process on the second substrate) (see Arena paragraph [0069] where the cleaning cycle and the removal/replacement temperatures can be at least 850 degrees Celsius, which is above 
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the cleaning gases are exhausted (read as purged) (see Arena paragraphs [0015], [0036], [0066]).  Since the cleaning gases are heated for cleaning and then exhausted, it is understood that the temperatures are above 600°C.  Furthermore, Kryliouk discloses a similar cleaning method wherein a purge gas is provided in the chamber wherein the substrate support is at a temperature that is above 600°C (see, e.g., Kryliouk paragraph [0010] and [0069]).  It would have been obvious to one of ordinary skill in the art at the time of filing to maintain the substrate support temperature at above 600°C during purging and controlling the processing region to a temperature above 600 degrees Celsius during the purge process as disclosed by Kryliouk in order to remove by-products of the cleaning process from the processing chamber before the reaction by-products condense on the interior surface of the substrate processing chamber (see Kryliouk paragraphs [0010] and [0069]).
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a vacuum pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be a vacuum pressure above 8 Torr.   Regarding the purging the substrate processing chamber “while maintaining the vacuum pressure at 8 Torr or more,” Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see 
Regarding the recitation “transfer a second substrate into the processing chamber while maintaining the vacuum pressure at 8 Torr or more … and begin a subsequent process on the second substrate in the substrate processing chamber at a vacuum pressure above 8 Torr … wherein the processing region is controlled to a pressure above 8 Torr … for the duration of the first process on the first substrate, the in-situ chamber clean process, the purge process, the transfer of the second substrate and the subsequent process on the second substrate,” as discussed above, the combination of Arena, Kryliouk and Ji discloses that it would have been obvious to have the chamber clean process and the purge process at a pressure between 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  Furthermore, It is known in the art to load and unload substrates at a vacuum pressure (see Kryliouk paragraph [0043]; see also Chung paragraph [0019] disclosing benefits of transferring under vacuum) and that the processing of the substrates are known to be performed at higher vacuum pressures (see Chung paragraph [0030]).  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the first and subsequent processes in the substrate processing chamber at a pressure above 8 Torr, including but not limited to, the loading and unloading of a substrate into the chamber for processing and performing processing steps at vacuum pressures above 8 Torr as is known in the art and the results would have been predictable as well as for the benefits of transferring under vacuum, such as to control the amount of contaminants to which the substrates are exposed during the substrate transfer processes (see Chung paragraph [0019]).
As to claim 2, the combination of Arena, Kryliouk, Ji and Chung discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; 
As to claim 3, the combination of Arena, Kryliouk, Ji and Chung discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation as during the process operation (see Ji paragraph [0024]) and is thus considered as merely matters of design option.
As to claim 4, the combination of Arena, Kryliouk, Ji and Chung discloses that the processing region can be controlled to a vacuum pressure of 10 Torr or greater during the in-situ chamber clean process (see Ji paragraphs [0030]-[0031] where it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr).
As to claim 6, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).
As to claim 7, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning process can further comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
As to claim 21, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process on a first substrate within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046], [0062] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber clean process comprises: maintaining the substrate support temperature at a clean process that is above 600°C (see Arena paragraphs [0036], [0063] and [0066] 
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the cleaning gases are exhausted (read as purged) (see Arena paragraphs [0015], [0036], [0066]).  Since the cleaning gases are heated for cleaning and then exhausted, it is understood that the temperatures are above 600°C.  Furthermore, Kryliouk discloses a similar cleaning method wherein a purge gas is provided in the chamber wherein the substrate support is at a temperature that is above 600°C (see, e.g., Kryliouk paragraph [0010] and [0069]).  It would have been obvious to one of ordinary skill in the art at the time of filing to maintain the substrate support temperature at above 600°C during purging and controlling the processing region to a temperature above 600 degrees Celsius during the purge process as disclosed by Kryliouk in order to remove by-products of the cleaning process from the processing chamber before 
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a vacuum pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be above 8 Torr.   Regarding the purging the substrate processing chamber “while maintaining the vacuum pressure at 8 Torr or more,” Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Regarding the recitation “transfer a second substrate into the processing chamber while maintaining the vacuum pressure at 8 Torr or more,” as discussed above, the combination of Arena, Kryliouk and Ji discloses that it would have been obvious to have the chamber clean process and the purge process at a pressure between 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  Furthermore, It is known in the art to load and unload substrates at a vacuum pressure (see Kryliouk paragraph [0043]; see also Chung paragraph [0019] disclosing benefits of transferring under vacuum) and that the processing of the substrates are known to be performed at higher vacuum pressures (see Chung paragraph [0030]).  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the first and subsequent processes in the substrate processing chamber at a pressure above 8 Torr, including but not limited to, the loading and unloading of a substrate into the chamber for processing and performing processing steps at vacuum pressures above 8 Torr as is known in the art and 
As to claim 22, the combination of Arena, Kryliouk, Ji and Chung discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; see also Kryliouk paragraphs [0010] and [0069] where the purge temperature can be from about 600°C to about 1,000°C).
As to claim 23, the combination of Arena, Kryliouk, Ji and Chung discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation as during the process operation (see Ji paragraph [0024]) and is thus considered as merely matters of design option.
As to claims 24 and 25, the combination of Arena, Kryliouk, Ji and Chung discloses that the processing region can be controlled to a pressure of 8 Torr or greater or 10 Torr or greater during the in-situ chamber clean process (see Ji paragraphs [0030]-[0031] where it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr).
As to claim 26, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).
As to claim 27, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning process can further comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
As to claim 28, Arena discloses a method of processing a substrate in a substrate processing chamber comprising: performing a first process on a first substrate within a processing region of the substrate processing chamber wherein a substrate support disposed within the processing region is maintained at a first process temperature that is above 600°C (see Arena paragraphs [0036], [0046], [0062] and [0063] where first process can be at a temperature of 900-1150°C and disclosing heated substrate holder 217); performing an in-situ chamber clean process within the substrate processing chamber, wherein the in-situ chamber clean process comprises: maintaining the substrate support temperature at a clean process that is above 600°C (see Arena paragraphs [0036], [0063] and [0066] where cleaning can be in the range of 1000-1,150°C); performing a chamber clean process using a cleaning gas; and transfer a second substrate into the processing chamber and beginning a subsequent process on the second substrate (see Arena paragraphs [0062]-[0063], [0066] and [0068]-[0069], [0071]).  Furthermore, Arena discloses that the temperature can be maintained above 600 degrees Celsius from the first process, the cleaning process and the subsequent process (read as “transfer a second substrate into the processing chamber while maintaining a temperature above 600 degrees Celsius” and “the processing region is controlled to a temperature above 600 degrees Celsius for the duration of the first process on the first substrate, the in-situ chamber clean process, the transfer of the second substrate and the subsequent process on the second substrate) (see Arena paragraph [0069] where the cleaning cycle and the removal/replacement temperatures can be at least 850 degrees Celsius, which is above 600 degrees Celsius and see paragraph [0071] disclosing that the substrates can be removed or replaced in a reactor chamber with a temperature up to about 850 degrees Celsius and higher). Arena further discloses that the cleaning process can comprise forming a plasma within the processing chamber (see Arena paragraphs [0037] and [0066]).
Regarding the recitation “purge the substrate processing chamber while … maintaining the substrate support at a purge process temperature that is above 600°C,” Arena discloses that the 
The combination of Arena and Kryliouk does not explicitly disclose controlling the processing region to a vacuum pressure above 8 Torr in the in-situ chamber clean process.  Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]).  Ji discloses a similar cleaning method wherein it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr (see Ji paragraphs [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the pressure where pressures are known to be above 8 Torr.   Regarding the purging the substrate processing chamber “while maintaining the vacuum pressure above 8 Torr,” Kryliouk discloses that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr (see Kryliouk paragraph [0069]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
Regarding the recitation “transfer a second substrate into the processing chamber while maintaining the vacuum pressure at 8 Torr or more,” as discussed above, the combination of Arena, Kryliouk and Ji discloses that it would have been obvious to have the chamber clean process and the 
As to claim 29, the combination of Arena, Kryliouk, Ji and Chung discloses that the first process temperature, the clean process temperature and the purge process temperature can be maintained at a temperature of 650°C or greater (see Arena paragraphs [0036], [0046], [0063] and [0066] where first process can be at a temperature of 900-1150°C and the cleaning can be in the range of 1000-1,150°C; see also Kryliouk paragraphs [0010] and [0069] where the purge temperature can be from about 600°C to about 1,000°C).
As to claim 30, the combination of Arena, Kryliouk, Ji and Chung discloses that the process chamber can remain at substantially similar operating conditions during the cleaning operation as during the process operation (see Ji paragraph [0024]) and is thus considered as merely matters of design option.
As to claims 31 and 32, the combination of Arena, Kryliouk, Ji and Chung discloses that the processing region can be controlled to a vacuum pressure of 8 Torr or greater or 10 Torr or greater 
As to claim 33, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning process can further comprise forming a plasma within the processing chamber using a cleaning gas (see Arena paragraphs [0037] and [0066]).
As to claim 34, the combination of Arena, Kryliouk, Ji and Chung discloses that the cleaning gas can comprise fluorine and the substrate support can comprise aluminum (see Arena paragraph [0015]; see Ji paragraph [0023] where it is known for chamber components to comprise aluminum).
As to claims 35-40, the combination of Arena, Kryliouk, Ji and Chung discloses that the vacuum can be maintained at a pressure between 10 Torr and 500 Torr (per claims 35, 37 and 39) or 10 Torr and 100 Torr (per claims 36, 38 and 40) for the duration of the first process on the first substrate, the in-situ chamber clean process, the purge process, the transfer of the second substrate and the subsequent process on the second substrate (see Arena paragraph [0066] disclosing that the pressure is a known results effective variable; see Ji paragraphs [0030]-[0031] where it is known that the pressure may range from 10 mTorr to 760 Torr, or from 1 Torr to 760, or from 10 mTorr to 20 Torr; see Kryliouk paragraph [0069] and [0070] disclosing that the purging process can be performed while maintaining the chamber pressure from about 0.5 Torr to about 10 Torr and also from about 0.001 Torr to about 40 Torr; see Kryliouk paragraphs [0030], [0043], [0067], [0069, [0070] disclosing various vacuum processing pressures, such as lower than 20 Torr, from about 5 Torr to about 500 Torr, from about 50 Torr to about 200 Torr, from about 0.5 Torr to about 10 Torr, from about 0.001 Torr to about 40 Torr; see also Chung paragraph [0030], [0049], [0060] disclosing pressures of about 80 Torr to about 760 Torr or between about 1mTorr and 760 Torr; see Chung paragraph [0030] disclosing processing pressures of about 80 Torr to about 760 Torr).  As discussed above, Arena discloses that the pressure is a known results effective variable (see Arena paragraph [0066]) and in the case where the claimed ranges overlap or lie .

Response to Arguments
Regarding the 112(a) rejections, Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.  The response to Applicant’s arguments are addressed in the 112 section above.
Regarding the 103 rejections, Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Chung is now relied upon for the newly added claim limitations as discussed in the above 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714